***********
Upon review of all of the competent evidence of record with references to the errors assigned and finding no good grounds to reconsider the evidence, receive further evidence, rehear the parties or their representatives, the Full Commission AFFIRMS with some modifications the Decision and Order of the Deputy Commissioner.
                               ***********
Based upon the competent evidence of record, the Full Commission makes the following:
 FINDINGS OF FACT
1. Plaintiff alleges in his Tort Claim Affidavit that his 5th, 8th and 14th Amendment rights were violated by various judicial officials. *Page 2
2. Defendant moved to dismiss plaintiff's claim pursuant Rules 12(b)(1) and (6) of the North Carolina Rules of Civil Procedure on the grounds that plaintiff has alleged constitutional violations and that the Commission lacked subject matter jurisdiction over the allegations.
                               ***********
Based upon the foregoing findings of fact, the Full Commission enters the following:
 CONCLUSIONS OF LAW
1. N.C. Gen. Stat. § 143-291(a) confers the Industrial Commission with jurisdiction to hear tort claims against the State Board of Education, the Board of Transportation, and all other departments, institutions and agencies of the State.
2. Under the provisions of the Tort Claims Act, negligence is determined by the same rules applicable to private parties. Bolkir v.N.C. State University, 321 N.C. 706, 709, 365 S.E.2d 898, 900 (1988).
3. Plaintiff has filed claims based upon constitutional violations, for which the Industrial Commission lacks subject matter jurisdiction. N.C. Gen. Stat. § 143-291(a).
                               ***********
Based on the foregoing Findings of Fact and Conclusions of Law, the Full Commission enters the following:
 ORDER
1. Plaintiff's claim is hereby DISMISSED WITH PREJUDICE.
2. No costs are taxed as plaintiff was permitted to file this civil action in forma pauperis.
  This 31st day of August, 2007. *Page 3
S/_________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
  S/________________________ BUCK LATTIMORE CHAIRMAN
  S/________________________ DIANNE C. SELLERS COMMISSIONER *Page 1